 

Exhibit 10.3

 

PAYMENT AND RELEASE AGREEMENT

 

This Payment and Release Agreement (Agreement), effective when executed by the
parties (Effective Date), is by and among and _____________ (Note Holder), and
the following named “Released Parties”:

 

1. TechXpress, Inc., a California corporation (Company), and its sole
shareholder, Bryan A. Sarlitt (Sarlitt);

 

2. SpendSmart Networks, Inc., a California corporation (SS), and SpendSmart
Networks, Inc., a Delaware Corporation (SS Parent); and

 

3. Snyder Computer Services, Inc., a California corporation, and Tim Snyder, its
sole shareholder (IT Purchaser).

 

In this Agreement, the Note Holder and the Released Parties are sometimes
referred to individually as a “Party” and together as the “Parties.”

 

A. Company and Note Holder entered into a Loan Agreement and Promissory Note,
dated _____________ (the Original Note), whereby Note Holder agreed to loan to
Company ______________ Dollars ($_____) on the terms and conditions set forth in
the Original Note.

 

B. Company and Note Holder entered into the Addendum to Loan Agreement and
Promissory Note, dated _____________ (the Amended Note), whereby Note Holder
agreed to modify certain terms of the Original Note, including the amount due
under the note, on terms set forth in the Amended Note. The outstanding balance
of the Amended Note as of the date of this Agreement is _________________
Dollars ($_________).

 

C. The Company and Sarlitt have entered into an agreement with SS and SS Parent
to sell certain Web Assets of the Company upon the terms and conditions set
forth in the Asset Purchase Agreement between the parties. For purposes of this
Agreement, the sale of the Web Assets of the Company to SS and/or SS Parent
shall be referred to as the SS Transaction.

 

D The Company and Sarlitt have also entered an agreement with IT Purchaser to
sell specific assets of the Company related to the IT services of Company, upon
the terms and conditions set forth in the Assets Purchase Agreement between the
parties. For purposes of this Agreement, the sale of the IT assets of the
Company to IT Purchaser shall be referred to as IT Transaction. As a condition
of the IT Transaction, IT Purchaser is also requiring the Note Holder further
release IT Purchaser from any and all claims.

 

E. As set forth in Section 2.1 of the SS Asset Purchase Agreement, and as set
forth in Section 2 of this Agreement, the Note Holder, upon simultaneous close
of the SS Transaction and IT Transaction, Note Holder shall receive, in exchange
for Note Holder’s cancellation of the Amended Note and release of all claims
related to the Original Note or Amended Note against the Released Parties and
each of them, the Shares (as defined herein).

 

In recognition of the mutual covenants contained in this Agreement and for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Cancellation of Note. In consideration of SS Parent’s transfer of the Shares
to Note Holder upon the closing of the SS Transaction and IT Transaction (the
“Closing”), the Original Note, as amended, shall be cancelled and Note Holder
hereby agrees to the following release of all claims related to the Original
Note and Amended Note.

 



1

 

 

2. Issuance of Shares. In consideration for Note Holder’s cancellation of the
Original Note, as amended, and release of the Released Parties and each of them,
upon simultaneous close of the SS Transaction and IT Transaction, Note Holder
shall receive, subject to the Lock Up and Leak Out Agreement (as defined
herein), in exchange for Note Holder’s cancellation of the Amended Note and
release of all claims related to the Original Note or Amended Note against the
Released Parties and each of them, the number of SS Parent’s restricted common
stock calculated as follows (the Shares):

 

______shares, which is Note Holder’s _____% multiplied by the amount of SS
Parent’s restricted common stock that is equal to $741,814, at a price per share
equal to the Value Weighted Average Price of the Parent’s common stock listed on
the OTCQB market place for the ten (10) Business Days prior to the Closing
ending on Friday August 29, 2014, of $1.244 per share.

 

The percentage above is based on the outstanding principal balance held by Note
Holder relative to the total amount of consideration to be paid by SS Parent on
behalf of all note holders. The Shares shall be subject to the Lock Up and Leak
Out Agreement (as defined herein).

 

The Shares shall be issued to Note Holder within 15 business days of the Closing
by delivery to Note Holder of one or more certificates representing the Shares,
and shall be subject to the Lock Up and Leak Out Agreement annexed hereto as
Exhibit A (the “Lock Up and Leak Out Agreement”). The execution of the Lock Up
and Leak Out Agreement by Note Holder shall be a condition precedent to the
Shares being issued by SS Parent. The certificate for the Shares shall bear an
appropriate restrictive legend under the Securities Act of 1933, as amended (the
Securities Act) relating to the status of the Shares as restricted securities
and may also reference the Lock Up and Leak Out Agreement.

 

3. Release of Claims. Note Holder agrees on behalf of himself/herself, his/her
heirs, executors, administrators, successors and assigns (Releasing Parties), to
hereby and forever release and discharge Company, Sarlitt, SS and SS Parent and
its/his/their shareholders, officers, directors, related persons and entities,
affiliates, subsidiaries, parent entities, employees, consultants, attorneys,
accountants, contractors, engineers, agents, lenders, insurers, successors and
assigns (collectively, Released Parties), from and against any and all claims,
causes of action, disputes or controversies of whatsoever nature or kind,
whether latent or patent, existing or contingent, known or unknown, which
Releasing Parties might have or which might arise against the Released Parties
arising out of the Note. Note Holder hereby certifies he/she has read section
1542 of the Civil Code set out as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Based on understanding of the above-stated provision, Note Holder specifically
hereby waives application of section 1542 of the Civil Code, and expressly
waives all claims or causes of action he/she does not know of, or suspect to
exist, as of the Effective Date.

 

a. Significance of Waiver. Note Holder understands and acknowledges that the
significance and consequence of this waiver of section 1542 of the Civil Code is
that if he/she should eventually suffer additional damages arising out of the
above-referenced legal action, Note Holder will not be permitted to make any
claim for those damages.  Furthermore, Note Holder acknowledges that he/she
intends these consequences even as to claims for damages that may exist as of
the Effective Date but which Note Holder does not know exists, and which, if
known, would materially affect his/her decision to execute this release,
regardless of whether his/her lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause.

 



2

 

 

b. Voluntary Release. Note Holder acknowledges and warrants that his/her
execution of this release is free and voluntary. Note Holder warrants and
represents that in executing this release, he/she has relied on legal advice
from an attorney of his/her choice, and that the terms of this release and its
consequences have been completely read and explained to Note Holder by his/her
attorneys, and that he/she fully understand the terms of the release of claims
set forth in this Section 3.

 

4. Entire Understanding; Amendments. No promise or inducement of any nature has
been made or given to any party other than those set forth in this Agreement.
Except for the Lock Up and Leak Out Agreement, this Agreement constitutes the
entire agreement and understanding between and among the Parties hereto with
respect to the subject matter hereof including, without limitation, the release
of any and all claims against the Released Parties by the Releasing Parties, and
supersedes all prior agreements, representations and understandings, both
written and oral, between and among the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties hereto.

 

5. Further Assurances. Each of the Parties hereto, acting by
himself/herself/itself or through his/her/its or their respective attorneys,
shall promptly prepare and execute all documents and do all things necessary to
consummate the agreements set forth in this Agreement.

 

6. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the assignees, licensees, heirs, executors, legal representatives,
trustees, successors and transferees of the entities and persons released
hereunder, whether by license, sale, merger, reverse merger, sale of stock,
insolvency, sale of assets, death, incapacity, operation of law or, without
limitation, otherwise. Notwithstanding the foregoing, Note Holder shall not
assign this Agreement without the prior written consent of the Released Parties.

 

7. Governing Law. This Agreement has been executed in and shall be governed by
and construed in accordance with the internal laws of the State of California,
without giving effect to the principles of conflicts of laws thereof.

 

8. Enforceability. If any provision of this Agreement is found, determined,
and/or adjudicated to be illegal, invalid or unenforceable, then such provision
shall be deemed to be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted in a manner so as to make such provision valid, binding
and enforceable, then such provision shall be deemed to be excised from this
Agreement and the validity, binding effect and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired in any manner.

 

9. Counterparts/Facsimile Signature. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 



3

 

 

10. Representation by Counsel. Note Holder has been urged to seek the advice of
independent counsel with respect to this Agreement and the Lock Up and Leak Out
Agreement and has had the opportunity to do so.

 

[signature page follows]

 

4

 

 

[TECHXPRESS SIGNATURE PAGE TO PAYMENT AND RELEASE AGREEMENT]

 



IN WITNESS WHEREOF, the Parties have duly executed this Payment and Release
Agreement as of the date first written above.

 



  NOTE HOLDER:             Name:                 COMPANY:         TECHXPRESS,
INC., a California corporation         By:       Bryan A. Sarlitt, Chief
Executive Officer         SARLITT:             Bryan A. Sarlitt





 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

5

 

 

[SPENDSMART SIGNATURE PAGE TO PAYMENT AND RELEASE AGREEMENT]

 

In return for the Release and as provided in the SS Transaction, the following
Released Parties agree to issue the Shares to the Note Holder on the close of
the SS Transaction.

 

Shares shall be issued in the name of _____________________, pursuant to the
terms set forth in Exhibit A, attached hereto.

 



  SPENDSMART NETWORKS, INC., a California Corporation               By:      
Name:  Bill Hernandez     Title:    President               SPENDSMART NETWORKS,
INC., a Delaware Corporation               By:       Name:  Alex Minicucci    
Title:    Chief Executive Officer               NOTE HOLDER:             Name:  
                Dated:  



 



6

